Citation Nr: 1009852	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-18 892	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to 
July 1971.  He also later served in the Army Reserves from 
January to June 1978.  He died in May 2004.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied her claim for service connection 
for the cause of his death.

In December 2005, a hearing was held at the RO before a local 
Decision Review Officer (DRO).  The appellant-widow then 
provided testimony in August 2006 at a video conference 
hearing before the undersigned Veterans Law Judge of the 
Board.

The Board subsequently remanded the claim to the RO in March 
2007, via the Appeals Management Center (AMC), for further 
development and consideration.  This additional development 
included, in particular, verifying when the Veteran served in 
the Army Reserves, including on active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA), and 
obtaining a medical nexus opinion concerning whether any 
condition incurred in or aggravated by his military service 
either caused or contributed substantially or materially to 
his death so as to, in turn, warrant granting his widow-
appellant's claim for service connection for the cause of his 
death.

On remand, the AMC completed this additional development and 
issued a supplemental statement of the case (SSOC) in 
November 2009 continuing to deny the claim.  The AMC has 
since returned the file to the Board for further appellate 
consideration of the claim.


REMAND

The November 2009 SSOC was returned by the U. S. Postal 
Service as undeliverable, noting there was a "wrong 
address" listed.  And it appears this incorrect address, 
which the AMC used to send the appellant her copy of the 
SSOC, is different than the address to which the Board more 
recently sent her a letter in January 2010 concerning the 
return of the file to the Board following completion of the 
remand directives.  So, to ensure procedural due process, the 
SSOC needs to be resent to her correct updated address.  See 
38 C.F.R. § 19.31(c) (2009).

Accordingly, the claim is regrettably again REMANDED for the 
following action:

Send a copy of the November 2009 SSOC to 
the Appellant's correct address - PO Box 
4324, Hartford, CT 06147.  [Note:  this 
SSOC was previously incorrectly sent to 27 
Ledyard Ave., Bloomfield, CT 06002, which 
the U. S. Postal Service returned as 
undeliverable because that was not the 
Appellant's current address.]

In response to this SSOC, the Appellant has the right to 
submit additional evidence and argument concerning this claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


